Case 9:18-cv-80176-BB Document 237-13 Entered on FLSD Docket 07/03/2019 Page 1 of 1

Abacus (Seychelles) Limited

PO Box 931
Mahe
Seychelles

   

SEYCHELLES

INVOICE

Bill to: Company Details:
Mr. Craig S Wright Tulip Trading Limited

502. Level 5

32 Delhi Road

North Ryde, Nsw 2113
Australia

 

invoice Date: October 17, 2014
invoice Number: 393888

 

Purchase of Seychelles 2011 shelf company 3,650

Total charges US Dollar 3,650

TERMS AND CONDITIONS
e tis advisable to read to read the terms and conditions carefully.

« Please note that Bank charges are to be borne by the payer therefore our invoice is net of
bank charges. Kindly add USD 25 for intermediary bank charges.

e Payment must be made in full and in accordance with the given time limit.

e Payment is deemed to have been effectuated when cleared funds have been received in
the correct amount and the required information regarding the payment has been
conveyed via email.

e After payment has been remitted, an email must be sent to accounts@abacus-
offshore.com with the following details: date, amount, invoice numbers and the name
under which payment has been made.

e The conveyance of this information will ensure that the submitted funds are processed
accordingly.

e Inthe event that payment cannot be traced due to lack of relevant information, Abacus
will NOT incur any penalties that may arise.

If any queries should arise do not hesitate to contact us.

CONFIDENTIAL DEF_00046664
